DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 03/16/2021.
Claims 1-3 and 5 are canceled.
Claim 4 is currently pending and has been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/16/2021 has been entered.

Response to Amendment/Arguments
101
Applicant contends the features in claim 4 are directed to an improvement in the technology or technical field. Applicant refers to their specification stating improvements to Business-to-Business and sales service. Examiner respectfully disagrees. Business-to-Business and sales service are not technology nor technical fields. Rather, what applicant contends is an improvement is merely an improvement in the judicial exception itself, and not an improvement in computers nor technology. Additionally, with respect to applicant’s argument, the basis of Examiner’s 101 determination is Alice, not McRo nor BASCOM. Under Alice, the claims continue to be not patent eligible.

103
Applicant contends Thormaehlen fails to disclose "correlating a user..." and "correlating the user...". Examiner respectfully disagrees as these limitations are taught by Thormaehlen (paras 18-19). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1
Claim 4 is directed to a computer-implemented system (i.e. machine). Therefore, this claim fall within the four statutory categories of invention.

Step 2A Prong One
Claim 4 recites (i.e., sets forth or describes) correlation, an abstract idea. Specifically, but for the additional elements, Claim 4 under its broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind, such as observations, evaluations, judgments, or processes that can practically be performed in the human mind.
correlating a user with at least one application group including one or more applications
correlating the user with a plurality of application groups
only when the user is correlated with the application group including the one or more applications
when the user is not correlated with the application group including the one or more applications
only when the user is correlated with the application group including the one or more applications
Accordingly, the claim recites an abstract idea. 


Step 2A Prong Two
Claim 4 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “hardware processor”, “non-transitory memory storing instructions, which when executed by the hardware processor, cause the hardware processor to perform the steps of” and “user terminal” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “receiving an application product information browse request”, “providing application product information in response to the application product information browse request, the application product information browse request including an application name”, “receiving an application purchase request”, “notifying ... of information related to authorization of distribution or distribution authorization information corresponding to the application on the basis of the application purchase request”, “providing application product information related to the application included in the application group including the one or more applications in response to the application information browse request”, “not providing any information related to the application included in the application group including the one or more applications”, “notifying ... of the information related to authorization of distribution or the distribution authorization information corresponding to the application included in the application group including the one or more applications on the basis of the application purchase request”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 4, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network”, “Storing and retrieving information in memory” and “Creating output data” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thormaehlen (US 2015/0040116 A1) in view of Ito (US 2012/0215662 A1).

Claim 4:
Thormaehlen discloses:
a hardware processor (Fig.4; paras 31-39)
a non-transitory memory storing instructions, which when executed by the hardware processor, cause the hardware processor to perform the steps of (Fig.4; paras 31-39)
correlating a user with at least one application group including one or more applications (paras 18-19)
correlating the user with a plurality of application groups (paras 18-19)
receiving an application purchase request from the user terminal (Fig.2 item 210; para 18)
notifying the user terminal of information related to authorization of distribution or distribution authorization information corresponding to the application on the basis of the application purchase request (Fig.2 item 240; para 22)
providing application product information related to the application included in the application group including the one or more applications in response to the application information browse request only when the user is correlated with the application group including the one or more applications (Fig.2 items 220-235; paras 20-21)
not providing any information related to the application included in the application group including the one or more applications when the user is not correlated with the application group including the one or more applications (Fig.2 items 220-235; paras 20-21)
notifying the user terminal of the information related to authorization of distribution or the distribution authorization information corresponding to the application included in the application group including the one or more applications on the basis of the application purchase request only when the user is correlated with the application group including the one or more applications (Fig.2 items 220-235; paras 20-21)
Thormaehlen does not disclose:
receiving an application product information browse request from the user terminal
providing application product information in response to the application product information browse request, the application product information browse request including an application name
However, Ito discloses:
receiving an application product information browse request from the user terminal (Fig.18 item S121; paras 134-135)
providing application product information in response to the application product information browse request, the application product information browse request including an application name (Fig.18 item S121-S123; paras 134-135)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thormaehlen to include receiving an application product information browse request from the user terminal and providing application product information in response to the application product information browse request, the application product information browse request including an application name, as taught by Ito, in order to improve software distribution security (Thormaehlen Fig.2, paras 16-22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arastoo (Ari) Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Arastoo (Ari) Shahabi/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685